UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      __________

                                      No. 14-3580
                                      __________

                           UNITED STATES OF AMERICA

                                           v.

                                 ANNA MUDROVA,
                                         Appellant
                                   __________

                           ORDER AMENDING OPINION
                                  __________


       The opinion and judgment filed July 23, 2015 shall be amended to reflect the
correct District Judge, the Honorable Juan R. Sanchez.


For the Court,


Marcia M. Waldron, Clerk

Dated: July 27, 2015
CJG/cc:      Thomas D. Kenny, Esq.
             Mary Beth Leahy, Esq.